Citation Nr: 1231008	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  06-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to January 1969.  His awards include the Purple Heart Medal. 
This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

The Veteran requested a hearing before the Board in his August 2006 VA Form 9 substantive appeal and was scheduled for a hearing in February 2008 and in September 2009.  However, the Veteran cancelled the February 2008 hearing in a July 2007 written communication, and he failed to appear, cancel, or reschedule the September 2009 hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).

The Board remanded the claim in November 2009 and March 2011.  There has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's claim of entitlement to service connection for a back disability (thoracic spine traumatic arthritis) was granted by the RO in a June 2012 rating decision.  That issue is no longer before the Board, as the Veteran has been granted the full benefits sought.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his current neck disability is causally or etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a neck disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.



Discussion

The Veteran contends that his current neck disability is the result of an injury he sustained due to a January 1968 helicopter crash in Vietnam during service.  The Veteran's Form DD 214 demonstrates a military occupational specialty (MOS) as a rifleman, as well as approximately one year and five months of service in Vietnam.    

The Veteran's August 1966 induction physical examination report and his service treatment records are negative for complaints, treatment, or a diagnosis of a neck condition.  Significantly, while a separation examination report is not of record, service treatment records show that in late January 1968 (two weeks after the aforementioned helicopter crash), the Veteran was ambushed in Vietnam and received a gunshot wound to his left shoulder.  Accordingly, the Veteran was deemed unfit for duty and subsequently discharged several months later.     

Morning Reports dated in January 1968 indicate that there was a helicopter crash on the beach in Vietnam.  Although there is no evidence of the Veteran's claimed neck injury due to such crash in his service treatment records, the Veteran is a combat veteran, thus, his reported history of the incident is accepted in the absence of contrary evidence.  38 U.S.C.A. § 1154(b); see Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d).  

VA outpatient treatment records dated in May 2003 demonstrate the Veteran reported a history of upper back pain near his shoulder blades and neck, as well as stiffness and numbness of his neck.  The examiner noted that the Veteran was preoccupied with his experiences in Vietnam and injuries sustained due to a helicopter accident, and the lack of recognition of his pain.  

A June 2003 MRI report of the cervical spine demonstrates a reported history of neck pain.  The impression was mild degenerative disc disease of the cervical spine resulting in mild narrowing of the right foramen at C6-7.  

The Veteran was afforded a VA examination in March 2004 for evaluation of his service-connected left arm gunshot wound.  The Veteran reported that he experienced neck (and back) pain on a daily basis.  Upon examination, the examiner diagnosed a chronic neck strain (and back strain).  The examiner commented on a relationship between those conditions and the Veteran's service-connected gunshot wound, indicating that the conditions were not related to the Veteran's service-connected disability.  The examiner did not provide an opinion as to whether the conditions were related to the Veteran's in-service injury from the helicopter crash.  Accordingly, the Board remanded the claim to obtain an examination and etiology opinion.  

The Veteran was afforded a VA examination in April 2011 in connection with his claim of service connection for his neck (and back) conditions.  At the time, the Veteran reported neck (and back) pain due to a helicopter crash in Vietnam.  Specifically, he reported that he was thrown within the helicopter, and as a result, hit his head on the ceiling of the helicopter.  He stated that he subsequently saw a corpsman, who reportedly told him that he had a muscle injury, and would be okay.  He further reported that he experienced difficulty with his neck (and back), however, he was shot two weeks subsequent to the crash, which ended his military career.  He reported that since the incident, he has experienced pain.  Finally, regarding his neck, in addition to pain, he reported that he started to experience sudden episodes of stiffness since 1974.  He reported that was treated by his family doctor for his conditions.

Upon examination and review of the claims file, the examiner diagnosed mild degenerative and arthritic changes of the cervical spine as per x-rays, which revealed narrowing of C3and C4 disc spaces.  The examiner indicated that such diagnosis was consistent with what would normally be expected in an individual of this age.  Although the examiner found the Veteran's upper back condition to be more likely than not produced by injury sustained due to the in-service helicopter crash that was noted in the claims file and reported by the Veteran, the examiner opined that there was "no real evidence" of any connection between the Veteran's current degenerative neck disease to any injury sustained during service.  In providing the opinion, the examiner emphasized that there was no evidence of a cervical spine injury due to a helicopter crash.  

The Board finds the April 2011 VA opinion to be inadequate, as the examiner considered the Veteran's credible reported history of a helicopter crash during service in regard to the Veteran's current back disability; however, he disregarded such history in regards to the Veteran's current neck disability.  

In addition, the examiner indicated that there was "no real evidence" of any connection between the Veteran's current degenerative neck disease to any injury sustained during service, suggesting that the lack of service and post-service treatment records was dispositive of the Veteran's claim.  However, while the absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza, 7 Vet. App. 498 (1995).   

As part of the current claim, the Veteran has asserted, in numerous statements and at VA examinations, that the symptoms of his neck disability have been continuous since service.  He has continued to experience symptoms relating to his neck since he was discharged from the service.  Although the recent VA examiner focused on the lack of treatment during and since service, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet.App. at 496.  

The weight of the evidence is not against a finding that the Veteran has experienced continuous symptoms related to his neck since the in-service helicopter crash.  The Veteran's account as to these matters has been consistent and the post-service medical evidence of record supports his account.  While the Veteran's separation physical examination report is not of record, the aforementioned post-service VA outpatient treatment records document complaints of neck (and back) pain, as well as histories of an in-service neck (and back) injury due to a documented January 1968 helicopter crash.  

The competent and credible evidence of record consists of the Veteran's report of an in-service neck injury (and back injury) and continuous symptomatology since then.  The Veteran reported to the April VA 2011 examiner that he was treated by his family doctor for his condition.  The April 2011 examiner acknowledged the Veteran's in-service helicopter accident and noted the Veteran's complaints of neck (and back) pain.  There is a current diagnosis of degenerative disc disease of the cervical spine and x-ray evidence of arthritis.  

Resolving all reasonable doubt in the Veteran's favor, service connection for a neck disability is warranted.  38 C.F.R. § 3.303(b).  


ORDER

Service connection for a neck disability is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


